Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument is quoted below:
“The Office Action cites items 61, 67, 27, 19 and 73 as corresponding to "windows/openings" at pages 3-4 of the Office Action. Feller describes item 61 as "access cover 61." Feller, column 3, line 11. Feller describes item 67 an "an opening 67 formed in the 8 
Application No. 15/847,035Attorney Docket: 3000-27housing wall and through which the cable 63 passes." Feller, column 3, lines 19-20. Feller describes item 27 as "slot 27" and item 19 as "opening 19" which enable the cable to pass downwardly to connect with the sensor. Feller, column 3, lines 21-23. Feller describes item 73 as "an opening formed in boss 74 in the housing side wall" which includes a threaded bushing engaged with a threaded stud disposed within. Feller, column 3, lines 33-35. Item 61 is disclosed as an access cover and not a 

In response to the argument above, note that an access window generally is an opening that allows access to an interior of a device/housing and thus Examiner has reasonably interpreted the window/openings of Feller (i.e. slot 27, opening 19, opening 73, opening 67 and the opening corresponding to the access cover 61) as the claimed “access window”. All of the openings/window of Feller allow access to the inside of the housing 29 thus reading on the invention as claimed.  Therefore, Examiner believes that the combination of AAPA in view of Feller reasonably read on the invention as claimed (see rejection below).

Applicant’s second argument is quoted below:
“As shown below in reproduced FIG. 1 of Feller, nut 81 is located on the outside of the plurality of side walls that include items 61, 67, 27, 19 and 73 cited as corresponding to Application No. 15/847,035Attorney Docket: 3000-27"windows/openings" at pages 3-4 of the Office Action and nut 81 is for locking a position of a sensor mounting apparatus which includes an arm attached to a slider and a guide block and the slider allows for adjusting a sensor attached to an end of the arm within the normally inaccessible area. The nut disclosed in Feller is for adjusting a slider attached to an arm of a sensor mounting apparatus and does not correspond to a "locking collar of' a "proximity probe" as recited in independent claims 1 and 10.” 



Applicant’s third argument is quoted below:
“It is respectfully submitted that Office Action's conclusion of obviousness is based on improper hindsight and just combining the references to reach at the present invention without any motivation for a person of ordinary skill in the art to refer to those and combine said references.


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As indicated in the response above, Examiner is using the secondary reference of Feller to show that it is known to use “at least one access window formed through at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art as described at paragraphs [0002] – [0006] of PGPUB and Figs. 1A – 1D of the instant application PGPUB (hereinafter “AAPA”) in view of U.S. Patent No. 4,164,864 to Feller (hereinafter “Feller”).

Regarding Claim 1, AAPA teaches an apparatus (Figs. 1A-1D) comprising:
 a plurality of side walls (see Figs. 1A-1D illustrating multiple walls 12, 13, see paragraph [0004]), wherein the plurality of side walls (12, 13) are configured on one end to be attached to a pump bearing housing (see arrangement of the side walls being attached to the bearing housing 10, Figs. 1A-1D, see paragraph [0004]) and to surround one or more axial proximity probes (proximity probes 11, Fig. 1D, see also paragraphs [0002] – [0004]) configured to measure an axial position of one or more thrust collars in the pump bearing housing (see description at paragraphs [0002] and [0005] stating “the axial proximity probes 11 can be connected to a monitoring system which can be configured to display information regarding the axial position of the thrust collar or provide an alert if an excessive axial position change has occurred in the bearing housing 10”). 
AAPA does not explicitly teach at least one access window formed through at least one side wall of the apparatus. 
Feller, in the field of devices for supporting a sensor in a normally inaccessible area of a bearing housing, teaches at least one access window (see multiple access windows/openings at 61, 67, 27, 19 and 73, Fig. 1, see Col. 3, lines 9 – 12, lines 18 – 20, Col. 2, lines 20 – 32 and Col. 3, lines 32 – 35 respectively) formed through at least 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus with at least one access window of Feller into AAPA, in order to provide a probe mounting arrangement which is removable for probe replacement without shutting down the machine thus providing access to normally inaccessible area of the bearing housing (see Col. 1, lines 46 – 68 of Feller).
AAPA in view of Feller as modified above further teaches;
wherein the at least one access window (61, 67, 27, 19 and 73, Figs. 1, 2 of Feller) is essentially rectangular in shape (see arrangement at Figs. 1 and 2 showing rectangular openings of Feller) and configured to provide access to a wrench to turn a locking collar of the one or more axial proximity probes (see paragraph [0003] of AAPA describing “The axial proximity probes typically include a locking collar, such as a standard nut shown in the art, which can be used to set and adjust the axial proximity probe to the appropriate position using a wrench or other appropriate tool”, see also Col. 3, lines 30 – 54 and Fig. 1 of Feller showing a threaded stud 71, bushing 72 and nut 81 for adjusting the position of the sensing element with respect to the flange/thrust collar 17); 
at least one removable access plate (access cover 61 and/or fitting 66, Fig. 1, see Col. 3, lines 9 – 20 of Feller) configured to at least partly cover the at least one Feller showing the access cover 61 and the fitting 66 covering the access windows/openings at 61 and 67 respectively); and 
one or more mounting tabs (see guide block 37 and/or square rod 25, Fig. 1 of Feller which can be considered as the mounting tabs, see Col. 2, lines 42 – 45 and Col. 2, lines 20 – 41 respectively) attached to one of the side walls (see attachment of guide block 37 to bottom plate 28 of the housing at Fig. 1 of Feller), wherein the one or more axial proximity probes (11 of AAPA and/or 21 of Feller) are mounted in the one or more mounting tabs of the apparatus (see the probe holder 24 in the form of an elongated square rod 25 that is mounted/received in the guide block 37 as shown at Fig. 1 of Feller, thus reading on the invention as claimed).

Regarding Claim 10, AAPA teaches an apparatus (Figs. 1A-1D) comprising: 
a pump bearing housing (bearing housing 10, Fig. 1A, see paragraph [0004]) comprising a pump shaft (shaft 10a, Fig. 1B) and one or more thrust collars around the pump shaft (see paragraph [0004]); 
one or more axial proximity probes (axial proximity probes 11, Figs. 1A – 1D, see paragraph [0004]) configured to measure an axial position of the one or more thrust collars (see paragraph [0005]); and 
an adapter (filler plate 12, Fig. 1D, see paragraph [0004])  comprising: 
a plurality of side walls (see Figs. 1A-1D illustrating multiple walls 12, 13, see paragraph [0004]), wherein the plurality of side walls (12, 13) are configured on one end to be attached to a pump bearing housing (see arrangement of the side walls being attached to the bearing housing 10, Figs. 1A-1D, see paragraph 
AAPA does not explicitly teach at least one access window formed through at least one side wall of the adapter. 
Feller, in the field of devices for supporting a sensor in a normally inaccessible area of a bearing housing, teaches at least one access window (see multiple access windows/openings at 61, 67, 27, 19 and 73, Fig. 1, see Col. 3, lines 9 – 12, lines 18 – 20, Col. 2, lines 20 – 32 and Col. 3, lines 32 – 35 respectively) formed through at least one side wall of the adapter (see arrangement at Figs. 1, 2 showing a sealed housing 29 which can be considered as the adapter having plurality of walls i.e. bottom plate 28, housing 29, access cover 61, se Col. 2, lines 29 – 32, Col. 3, lines 7 – 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the adapter with at least one access window of Feller into AAPA, in order to provide a probe mounting arrangement which is removable for probe replacement without shutting down the machine thus providing access to normally inaccessible area of the bearing housing easily (see Col. 1, lines 46 – 68 of Feller).
AAPA in view of Feller as modified above further teaches;
wherein the at least one access window (61, 67, 27, 19 and 73, Figs. 1, 2 of Feller) is essentially rectangular in shape (see arrangement at Figs. 1 and 2 showing rectangular openings of Feller) and configured to provide access to a wrench to turn a locking collar of the one or more axial proximity probes (see paragraph [0003] of AAPA describing “The axial proximity probes typically include a locking collar, such as a Feller showing a threaded stud 71, bushing 72 and nut 81 for adjusting the position of the sensing element with respect to the flange/thrust collar 17); 
at least one removable access plate (access cover 61 and/or fitting 66, Fig. 1, see Col. 3, lines 9 – 20 of Feller) configured to at least partly cover the at least one access window (see arrangement at Fig. 1 of Feller showing the access cover 61 and the fitting 66 covering the access windows/openings at 61 and 67 respectively); and 
one or more mounting tabs (see guide block 37 and/or square rod 25, Fig. 1 of Feller which can be considered as the mounting tabs, see Col. 2, lines 42 – 45 and Col. 2, lines 20 – 41 respectively) attached to one of the side walls (see attachment of guide block 37 to bottom plate 28 of the housing at Fig. 1 of Feller), wherein the one or more axial proximity probes (11 of AAPA and/or 21 of Feller) are mounted in the one or more mounting tabs of the apparatus (see the probe holder 24 in the form of an elongated square rod 25 that is mounted/received in the guide block 37 as shown at Fig. 1 of Feller, thus reading on the invention as claimed).

Regarding Claim 2, AAPA in view of Feller as modified above teaches the at least one removable access plate (fitting 66, access cover 61, Fig. 1, see Col. 3, lines 9 – 29 of Feller) comprises an opening (see opening at 66 and 61 of Feller) formed therethrough configured to receive a wiring housing (bushing 64, Fig. 2, see Col. 3, lines 13 – 29 of Feller), wherein the wiring housing (64) is configured to receive wiring (cable 63, Fig. 1 Feller) connected to an axial proximity probe of the one or more axial proximity probes (connected to the sensor 22, see Fig. 1 and Col. 3, lines 13 – 29 of Feller).  

Regarding Claims 3 and 14, AAPA in view of Feller as modified above teaches wherein the at least one removable access plate (66, 61 of Feller) comprises a mounting block (see arrangement of the fitting 66, Fig. 1 of Feller which can be considered as having a mounting block as claimed) and the opening is formed through the mounting block (see Col. 3, lines 13 – 20 of Feller describing the fitting 66 conforming to the opening 67); and wherein the wiring housing (64 of Feller) is configured to be mounted in the mounting block (66 of Feller).  

Regarding Claims 4 and 15, AAPA in view of Feller as modified above teaches wherein the mounting block (66 of Feller) of the at least one removable access plate comprises a sloped surface (see sloped surface of 66 at Fig. 1 of Feller).
AAPA in view of Feller teaches the claimed invention except for the opening through the mounting block and the at least one removable access plate is formed at a perpendicular angle relative to the sloped surface of the at least one removable access plate.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the mounting block and the at least one removable access plate as claimed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).

Regarding Claims 5 and 16, AAPA in view of Feller as modified above teaches further comprising: 
a first plurality of openings (openings exist at the screw 62 on window/opening area of Feller) positioned around the at least one access window (61, Fig. 1 of Feller), 
a second plurality of openings (openings exist at the screw 62 on plate 61 area of Feller) formed through the at least one access plate (61) configured to align with the first plurality of openings when the at least one access plate covers the at least one access window (see arrangement at Fig. 1 of Feller), and 
a plurality of bolts (screws 62, Fig. 1 of Feller) configured to be inserted through the first and second plurality of openings to secure the at least one access plate to the at least one access window and configured to be removable to remove the at least one access plate from the at least one access window (see arrangement at Fig. 1 of Feller), 
wherein the plurality of bolts and at least the first plurality of openings are threaded (screws 62 being threaded in the respective openings, see Fig. 1 of Feller).  

Regarding Claims 6 and 17, AAPA in view of Feller as modified above teaches at least two access windows (see multiple access windows/openings at 61, 67, 27, 19 and 73, Fig. 1, see Col. 3, lines 9 – 12, lines 18 – 20, Col. 2, lines 20 – 32 and Col. 3, lines 32 – 35 of Feller respectively) and a removable access plate (see respective openings having access plates/structures that cover the openings 61, boss 74 of Feller). 

Regarding Claim 7, AAPA as modified above teaches a second end of the apparatus (Figs. 1A-1D of AAPA) is configured to be attached to an oil pump adapter (oil pump 

Regarding Claim 9, AAPA as modified above teaches wherein the locking collar of the one or more axial proximity probes (see paragraph [0003] of AAPA) is configured to permit adjustment of an axial position of the one or more axial proximity probes (see paragraphs [0002] and [0003] of AAPA). 

Regarding Claim 11, AAPA as modified above teaches one or more wires, each configured to connect the one or more axial proximity probes to a pump monitoring system (see paragraph [0005] of AAPA).  

Regarding Claim 12, AAPA as modified above teaches one or more wiring housings configured to receive the one or more wires (see wiring housing 15 Figs. 1A-1D, see paragraph [0005]).  

Regarding Claim 13, AAPA in view of Feller as modified above teaches the at least one removable access plate (fitting 66, access cover 61, Fig. 1, see Col. 3, lines 9 – 29 of Feller) of the adapter comprises an opening (see opening at 66 and 61 of Feller) formed therethrough configured to receive a wiring housing (bushing 64, Fig. 2, see Col. 3, lines 13 – 29 of Feller) of the one or more wiring housings.

Regarding Claim 18, AAPA as modified above teaches an auxiliary oil pump (20 of AAPA) attached to the adapter by way of an oil pump adapter (13 of AAPA) and configured to pump a lubricating oil to the pump bearing housing (see paragraphs [0004] - [0005] of AAPA).  

Regarding Claim 20, AAPA as modified above teaches wherein the locking collar of the one or more axial proximity probes (see paragraph [0003] of AAPA describing a locking collar which can be used to set and adjust the axial proximity probe to the approximate position) is configured to permit adjustment of an axial position of the one or more axial proximity probes (see paragraph [0003] of AAPA).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/Primary Examiner, Art Unit 2861